Citation Nr: 0210216	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-31 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for osteoid osteoma, 
C6, with cervical degenerative disc disease and degenerative 
joint disease and headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to January 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied the benefit 
sought on appeal.  The Board previously remanded this matter 
for additional development in January 2001, and is now 
satisfied that the requested development has been completed.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  The veteran's osteoid osteoma, C6, with cervical 
degenerative disc disease and degenerative joint disease and 
headaches is productive of pain complaints and severely 
decreased range of motion as caused by pain.

3.  The evidence shows that the veteran's headaches are a 
separate manifestation of his osteoid osteoma, C6, with 
cervical degenerative disc disease and degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's osteoid osteoma, C6, with 
cervical degenerative disc disease and degenerative joint 
disease and headaches, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §4.71a, Diagnostic Code 5290 (2002). 

2.  The criteria for a separate 10 percent evaluation for the 
veteran's headaches have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.102, Part 4 
including § 4.124a, Diagnostic Code 8411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran expressed 
disagreement with the original assignment of a disability 
rating following the award of service connection for the 
claim, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran's osteoid osteoma, C6, with cervical degenerative 
disc disease and degenerative joint disease and headaches 
(cervical spine disability) is currently evaluated as 30 
percent disabling under Diagnostic Code (DC) 5290, for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a.  This is the maximum rating available here, so the 
Board must look to other codes for a higher rating.

The Board finds that DC 5285 (residuals of vertebral 
fracture), DC 5286 (complete bony fixation, or ankylosis, of 
the spine) and DC 5287 (ankylosis of the cervical spine) are 
not applicable, as there is no evidence of record to support 
a finding of any of these spinal conditions.  See 38 C.F.R. 
§ 4.71a.

The only other possibly applicable code is DC 5293, used to 
rate intervertebral disc syndrome.  38 C.F.R. § 4.71a.  A 
review of the record, however, reveals that the veteran does 
not have the clinical symptomatology to be evaluated under DC 
5293, as there is no evidence of radiculopathy or other 
relevant criteria evidencing neurological impairment 
sufficient for a rating in excess of the veteran's current 
evaluation.  The Board notes that, in addition to prior 
evaluations, a June 2001 VA neurological examination did not 
reveal demonstrable muscle spasm, absent ankle jerk or other 
relevant findings.  The June 2001 also examiner found no need 
for further diagnostic work-up. 

VA may, in addition to applying the schedular criteria, 
consider granting a higher schedular evaluation if there is 
demonstrated functional loss because of pain or weakness, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); VAOGCPREC 
36-97.  In this case, however, the veteran is rated at the 
maximum evaluation available under DC 5290, and so DeLuca 
considerations are not applicable to the veteran's claim.

The Board has also considered whether the veteran is entitled 
to a separate rating for arthritis, as there is a diagnosis 
of degenerative joint disease of the cervical spine on the 
record.  As the veteran is now rated under DC 5290, however, 
which involves limitation of motion, see VAOPGCPREC 36-97, 
there is no basis to assign a separate arthritis rating.  See 
VAOPGCPREC 9-98.

The Board has considered extraschedular evaluation, but finds 
that there has been no showing that this disability has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the newly assigned 40 percent 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the June 2001 VA examiner 
diagnosed the veteran's headaches as secondary to his 
service-connected cervical spine disability.  The veteran has 
indicated that these headaches are problematic for him and 
occur several times a day.  The U.S. Court of Appeals for 
Veterans Claims has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Affording all reasonable doubt on behalf of the 
veteran, the Board therefore holds that there is sufficient 
evidence of record to support a finding of neuralgia under DC 
8411, and that a separate 10 percent rating under this code, 
and no more, is warranted in this case.  38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
osteoid osteoma, C6, with cervical degenerative disc disease 
and degenerative joint disease and headaches, is denied.

Entitlement to a separate 10 percent rating for headaches is 
granted. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

